Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 16 December 2021 have remedied the Claim Objections and 112 Rejections.  (See also Interview Summary mailed 17 November 2021.)  Accordingly, these are withdrawn.
Claims in 16/588,476 (now U.S. Patent No. 11,220,625) do not appear to raise Double Patenting issues based on the current Amendments.
All claims now require wherein the acid precursor degrades to release acid; the acid dissolves the enabled sources of polyvalent cation to release polyvalent cation; the polyvalent cations crosslink the polyvalent cation reactive polymer; and this results in the treatment fluid setting.  While each of these elements/compounds are well-known in the art, there is no Prior Art of record that discloses or teaches this particularly claimed mechanism of action.  Instead, the Prior Art generally appears to only recognize and use the claimed sources of polyvalent cation as inert solids, which are not intended to interact with the other components (and especially not to cause crosslinking and setting).  Only one with the benefit of the current disclosure, especially in view of the data disclosed by Applicant (Examples 1-2), would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674